DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leszko (“Where Is My Cache? Architectural Patterns for Caching Microservices”) in view of Krishnaswamy et al. (“Enabling Interactive Applications over the Internet”).
In regards to claims 1, 8, and 15, Leszko teaches a method, comprising:
obtaining, by a first microservice of a software application, at least one data item from a second microservice of the software application, wherein the obtaining comprises the first microservice issuing a remote call to the second microservice to retrieve the at least data item (“Such a caching solution is based on the protocol level, so in most cases, it’s based on HTTP”, Pattern 4, paragraph 2), and wherein the first microservice comprises a consumer microservice and the second microservice comprises a supplier microservice that manages the at least one data item needed by the first microservice to perform one or more tasks (“This time, however, we put the caching part in front of the application, so the flow looks as follows: 1. Request comes in to the Load Balancer 2. Load Balancer checks if such a request is already cached 3.If yes, then the response is sent back and the Request is not forwarded to the Application”, Pattern 4, paragraph 1; “Such a caching solution is based on the protocol level, so in most cases, it’s based on HTTP”, Pattern 4, paragraph 2);
maintaining, by the first microservice, the at least one data item in a cache of the first microservice (“NGINX provides a mature reverse proxy caching solution”, Pattern 4, paragraph 3; See also the figure under Pattern 4); and
in response to a request for the at least one data item (“1. Request comes in to the Load Balancer”, Pattern 4, paragraph 1), performing the following steps, by the first microservice:
processing the requested at least one data item (“2. Load Balancer checks if such a request is already cached”, Pattern 4, paragraph 1); and
if the requested at least one data item is not in the cache: (i) retrieving the requested at least one data item from the second microservice, (ii) processing the retrieved at least one data item and (iii) placing the retrieved at least one requested data item in the cache (“3.If yes, then the response is sent back and the Request is not forwarded to the Application”, Pattern 4, paragraph 1; “If not, then perform the long-lasting business operation, store the result in the cache, and return the result”, Pattern 1, paragraph 1),
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (See the first diagram).
Leszko fails to teach obtaining at least one data item with a corresponding generation counter for a plurality of data items comprising the at least one data item, wherein the generation counter comprises a value that is incremented for each update to a data item within the plurality of data items;
maintaining the at least one data item in a cache with the corresponding generation counter;
invalidating, by the first microservice, one or more entries in the cache having a lower generation counter value than a current generation counter provided by the second microservice; and
in response to a request for the at least one data item, performing the following steps:
processing the requested at least one data item, if the requested at least one data item is in the cache after the invalidation; and
if the requested at least one data item is not in the cache after the invalidation: (iii) placing the retrieved at least one requested data item in the cache with a corresponding generation counter value from the second microservice.
Krishnaswamy teaches obtaining at least one data item with a corresponding generation counter for a plurality of data items comprising the at least one data item, wherein the generation counter comprises a value that is incremented for each update to a data item within the plurality of data items (“The invalidation-set can be viewed as a table of records indexed by the object-id. Each record in the table is the tuple {modify-bit, epoch}. … The epoch number can be considered as a generation id indicating how old the object is. The server increments this epoch number whenever it receives a new copy of the object from its current owner. … The clients locally maintain an epoch vector for all the objects they cache.”, page 15, paragraph 3);
maintaining the at least one data item in a cache with the corresponding generation counter (“The clients locally maintain an epoch vector for all the objects they cache.”, page 15, paragraph 3);
invalidating one or more entries in the cache having a lower generation counter value than a current generation counter provided by the second service (“Whenever a client receives the invalidation set, it compares the epoch received for each object with its local epoch number and it invalidates the cached copy only if the new epoch number is greater than the local one.”, page 15, paragraph 3; “Since the epoch of O1 in the received invalidation-set is higher than the locally stored epoch, C2 invalidates its local copy of O1.”); and
in response to a request for the at least one data item, performing the following steps:
processing the requested at least one data item, if the requested at least one data item is in the cache after the invalidation (“Whenever a client receives the invalidation set, it compares the epoch received for each object with its local epoch number and it invalidates the cached copy only if the new epoch number is greater than the local one. This ensures that the client does not invalidate an object if it has its latest copy .”, page 15, paragraph 3); and
if the requested at least one data item is not in the cache after the invalidation: (iii) placing the retrieved at least one requested data item in the cache with a corresponding generation counter value from the second service (“It also changes the invalidation-set at the C1 and Server to 100, indicating that the cached O1 has been modified to a new value. During the write operation c2:w(O2)u2 at C2 , the consistency operation C2→S, modifies the invalidation-set at C2 to [110].  … During the next operation c2:r(O1)v2, C2 experiences a read miss. The consistency action C2→S→C1 brings the new state of O1 to C2 from C1. Also during this transfer, a new invalidation set 110 is propagated to C1. Again C1 invalidates O2 because of the higher epoch number received.”, page 15, paragraph 4)
“in order to consistently access the object state” (page 15, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leszko with Krishnaswamy to include obtaining at least one data item with a corresponding generation counter for a plurality of data items comprising the at least one data item, wherein the generation counter comprises a value that is incremented for each update to a data item within the plurality of data items;
maintaining the at least one data item in a cache with the corresponding generation counter;
invalidating, by the first microservice, one or more entries in the cache having a lower generation counter value than a current generation counter provided by the second microservice; and
in response to a request for the at least one data item, performing the following steps:
processing the requested at least one data item, if the requested at least one data item is in the cache after the invalidation; and
if the requested at least one data item is not in the cache after the invalidation: (iii) placing the retrieved at least one requested data item in the cache with a corresponding generation counter value from the second microservice
“in order to consistently access the object state” (id.).
In regards to claims 2, 9, and 16, Leszko further teaches that the second microservice comprises a data item retrieval endpoint to retrieve the at least one data item in response to the first microservice retrieving the requested at least one data item from the second microservice (“This long-lasting business operation can be anything worth caching; for example, performing a computation, querying a database, or calling an external web service.”, Pattern 1, paragraph 2).
In regards to claims 3, 10, and 17, Krishnaswamy further teaches that the data item retrieval endpoint provides the at least one data item to the first microservice with the corresponding generation counter value (“The server increments this epoch number whenever it receives a new copy of the object from its current owner.”, page 15, paragraph 3).
In regards to claims 4, 11, and 18, Krishnaswamy further teaches that the second microservice increments the generation counter for each update to a data item within the plurality of data items comprising the at least one data item (“The server increments this epoch number whenever it receives a new copy of the object from its current owner.”, page 15, paragraph 3).
In regards to claims 5 and 19, Krishnaswamy further teaches that the invalidating the one or more entries in the cache having the lower generation counter value than the current generation counter comprises invalidating data items within the plurality of data items comprising the at least one data item (“Whenever a client receives the invalidation set, it compares the epoch received for each object with its local epoch number and it invalidates the cached copy only if the new epoch number is greater than the local one.”, page 15, paragraph 3).
In regards to claims 6, 13, and 20, Krishnaswamy further teaches that the invalidating further comprises obtaining the current generation counter from a generation counter retrieval endpoint of the second microservice (“The consistency action C2→S→C1 brings the new state of O1 to C2 from C1. Also during this transfer, a new invalidation set 110 is propagated to C1. Again C1 invalidates O2 because of the higher epoch number received.”, page 15, paragraph 4).
In regards to claims 7, 14, and 20, Krishnaswamy further teaches that the invalidating one or more entries in the cache having the lower generation counter value than the current generation counter further comprises evaluating a retrieval time of the current generation counter with respect to one or more freshness criteria and updating the current generation counter responsive to the one or more freshness criteria not being satisfied (“In a pull based approach, each client can locally timeout when the communication has not taken place with the server for a certain period of time. The client can then locally invalidate the objects with expired timeliness so that the next invocation on them will result in the client communicating with the server and getting a more recent invalidation-set.”, page 16, paragraph 2, bullet 2).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leszko (“Where Is My Cache? Architectural Patterns for Caching Microservices”) in view of Krishnaswamy et al. (“Enabling Interactive Applications over the Internet”) and Kumar et al. (US 10,924,334).
In regards to claim 21, Leszko in view of Krishnaswamy teaches claim 1.  Leszko in view of Krishnaswamy fails to teach that the plurality of data items comprises a plurality of configuration data items.  Kumar teaches that the plurality of data items comprises a plurality of configuration data items (“Microservices 1004 may be designed and coded to handle specific subscriber use cases to process one or more of events, metrics, and global infrastructure configuration items in certain ways. At block 1202, a microservice reads one or more of metrics and/or events from database 428 and/or cache 430, and configuration data from global infrastructure configuration 409. At block 1204, the microservice transforms the data into contextual information based on a subscriber use case. At block 1206, microservice 1004 writes transformed data back to database 428 and/or cache 430, and/or sends the data to user interface 434.”, Col. 18, lines 47-57) in order to “aggregate[] and interpret[] discrete events and metrics to derive higher level business process state information in order to determine required control actions in response” (Col. 18, lines 58-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leszko with Krishnaswamy and Kumar such that the plurality of data items comprises a plurality of configuration data items in order to “aggregate[] and interpret[] discrete events and metrics to derive higher level business process state information in order to determine required control actions in response” (id.).

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.  The Examiner notes that the claims do not require that updates to different data items within the plurality each cause the same value to be incremented, but rather that updates to a particular data item within plurality cause a value to be incremented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (CN 110661662) as supported by its translation teaches a micro-service that caches a configuration item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        11 October 2022